EXHIBIT 10.2

 

THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

 

Airborne Wireless Network

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

Issuance. In consideration of good and valuable consideration as set forth in
the Purchase Agreement (defined below), including without limitation the
Purchase Price (as defined in the Purchase Agreement), the receipt and
sufficiency of which are hereby acknowledged by Airborne Wireless Network, a
Nevada corporation (the “Company”), Black Mountain Equities, Inc., its
successors and/or registered assigns (the “Holder”), is hereby granted the right
to purchase at any time on or after the Issue Date (as defined below) until the
date which is the last calendar day of the month in which the fifth anniversary
of the Issue Date occurs (the “Expiration Date”), 60,000 fully paid and
nonassessable shares (the “Warrant Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), as such number of Warrant Shares
may be adjusted from time to time pursuant to the terms and conditions of this
Warrant to Purchase Shares of Common Stock (this “Warrant”). This Warrant is
being issued pursuant to the terms of that certain Securities Purchase Agreement
dated September 15, 2017, to which the Company and the Holder are parties (as
the same may be amended from time to time, the “Purchase Agreement”).

 

Unless otherwise indicated herein, capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement.

 

This Warrant was originally issued to the Holder on September 15, 2017 (the
“Issue Date”).

 

1. Exercise of Warrant.

 

1.1. General.

 

(a) This Warrant is exercisable in whole or in part at any time and from time to
time commencing on the Issue Date and ending on the Expiration Date. Such
exercise shall be effectuated by submitting to the Company (either by delivery
to the Company or by email or facsimile transmission) a completed and duly
executed Notice of Exercise substantially in the form attached to this Warrant
as Exhibit A (the “Notice of Exercise”). The date such Notice of Exercise is
either faxed, emailed or delivered to the Company shall be the “Exercise Date,”
provided that, if such exercise represents the full exercise of the outstanding
balance of the Warrant, the Holder shall tender this Warrant to the Company
within five (5) Trading Days thereafter, but only if the Warrant Shares to be
delivered pursuant to the Notice of Exercise have been delivered to the Holder
as of such date. The Notice of Exercise shall be executed by the Holder and
shall indicate (i) the number of Warrant Shares (as defined below) to be issued
pursuant to such exercise, and (ii) if applicable (as provided below), whether
the exercise is a cashless exercise.

 

For purposes of this Warrant, the term “Trading Day” means any day during which
the principal market on which the Common Stock is traded (the “Principal
Market”) shall be open for business.

 



  1

   



 

(b) To the extent this Warrant is not previously exercised, and if the Market
Price of one (1) Share is greater than the Exercise Price, the Holder may elect
to receive Warrant Shares, in lieu of a cash exercise, equal to the value of
this Warrant determined in the manner described below (or of any portion thereof
remaining unexercised) by surrender of this Warrant and a Notice of Exercise, in
which event the Company shall issue to Holder a number of Shares computed using
the following formula:

 

X = Y (A-B)

  A

 



 

Where X =

the number of Warrant Shares to be issued to Holder.

 

 

 

 

Y =

the number of Warrant Shares purchasable under this Warrant at the date of such
calculation or, if only a portion of this Warrant is being exercised, the
portion of this Warrant being canceled.

 

 

 

 

A =

the Market Price (at the date of such calculation).

 

 

 

 

B =

Exercise Price (as adjusted to the date of such calculation).



 

For the purposes of this Warrant, the following terms shall have the following
meanings:

 

“Affiliate” shall mean an affiliate as such term is defined in Rule 144 under
the Securities Act of 1933, as amended (or a successor rule).

 

“Aggregate Exercise Price Payable” shall mean the product of multiplying the
number of Warrant Shares exercisable by the Exercise Price.

 

“Closing Price” shall mean the last sale price of the Common Stock on the
Principal Market on the relevant Trading Day(s), as reported by Bloomberg LP (or
if that service is not then reporting the relevant information regarding the
Common Stock, a comparable reporting service of national reputation selected by
the Holder and reasonably acceptable to the Company) for the relevant date.

 

“Common Stock Equivalents” shall mean any stock or securities (convertible into
or exercisable or exchangeable) for shares of Common Stock, not including the
Company’s employee stock incentive plan.

 

“Exercise Price” shall mean one dollar, seventy-five cents ($1.75) per share of
Common Stock, subject to adjustments herein.

 

“Market Price” shall mean the Volume Weighted Average Price for the Common Stock
on the Trading Day that is (i) Three Trading Days prior to the Exercise Date.

 

“Note” shall mean that certain Promissory Note issued by the Company to the
Holder pursuant to the Purchase Agreement, as the same may be amended from time
to time, and including any promissory note(s) that replace or are exchanged for
such referenced promissory note.

 

(c) If the Notice of Exercise form elects a “cash” exercise (or if the cashless
exercise referred to in the immediately preceding subsection (b) is not
available in accordance with the terms hereof), the Exercise Price per share of
Common Stock for the Warrant Shares shall be payable, at the election of the
Holder, in cash or by certified or official bank check or by wire transfer in
accordance with instructions provided by the Company at the request of the
Holder.

 



  2

   



 

(d) Upon the appropriate payment to the Company, if any, of the Exercise Price
for the Warrant Shares, together with the surrender of this Warrant (if
required), the Company shall promptly, but in no case later than the date that
is five (5) Trading Days following the date the Exercise Price is paid to the
Company (or with respect to a “cashless exercise,” the date that is three (3)
Trading Days following the Exercise Date) (the “Delivery Date”), provided that
all [conditions (“DWAC Eligible Conditions”) to the Company’s eligibility for
the Depositary Trust Company’s Deposit/Withdrawal at Custodian (“DWAC”) system]
are then satisfied, deliver or cause the Company’s Transfer Agent to deliver the
applicable Warrant Shares electronically via the DWAC system to the account
designated by the Holder on the Notice of Exercise. If all DWAC Eligible
Conditions are not then satisfied, the Company shall instead issue and deliver
or cause to be issued and delivered (via reputable overnight courier) to the
address as specified in the Notice of Exercise, a certificate, registered in the
name of the Holder or its designee, for the number of Warrant Shares to which
the Holder shall be entitled. For the avoidance of doubt, the Company has not
met its obligation to deliver Warrant Shares by the Delivery Date unless the
Transfer Agent has posted the shares for DWAC pickup and the Holder or its
broker, as applicable, has been notified of this availability, or if the DWAC
Eligible Conditions are not then satisfied, has actually received the
certificate representing the applicable Warrant Shares no later than the close
of business on the relevant Delivery Date pursuant to the terms set forth above.

 

(e) If Warrant Shares are delivered later than as required under subsection (d)
immediately above, the Company agrees to pay, in addition to all other remedies
available to the Holder in the Purchase Agreement or the Note, a late charge
equal to the greater of (i) $1,000.00 and (ii) 2% of the product of (1) the sum
of the number of shares of Common Stock not issued to the Holder on a timely
basis and to which the Holder is entitled multiplied by (2) the Closing Price of
the Common Stock on the Trading Day immediately preceding the last possible date
which the Company could have issued such shares of Common Stock to the Holder
without violating this Warrant, per Trading Day until such Warrant Shares are
delivered. The Company shall pay any late charges incurred under this subsection
in immediately available funds upon demand; provided, however, that, at the
option of the Holder (without notice to the Company), such amount owed may be
added to the principal amount of the Note. Furthermore, in addition to any other
remedies which may be available to the Holder, in the event that the Company
fails for any reason to effect delivery of the Warrant Shares as required under
subsection (d) immediately above, the Holder may revoke all or part of the
relevant Warrant exercise by delivery of a notice to such effect to the Company,
whereupon the Company and the Holder shall each be restored to their respective
positions immediately prior to the exercise of the relevant portion of this
Warrant, except that the late charge described above shall be payable through
the date notice of revocation or rescission is given to the Company.

 

(f) The Holder shall be deemed to be the holder of the Warrant Shares issuable
to it in accordance with the provisions of this Section 2.1 on the Exercise
Date.

 



  3

   



 

1.2. Ownership Limitation. If at any time upon exercise of the Warrant, the
Holder advises the Company (or the Company otherwise has actual knowledge) that
the Holder would, together with other shares of Common Stock held by it or its
Affiliates, own or beneficially own by virtue of such action or receipt of
additional shares of Common Stock a number of shares exceeding 4.99% of the
number of shares of Common Stock outstanding on such date (the “Maximum
Percentage”), the Company shall not be obligated and shall not issue to the
Holder shares of Common Stock which would exceed the Maximum Percentage, but
only until such time as the Maximum Percentage would no longer be exceeded by
any such receipt of shares of Common Stock by the Holder. Upon delivery of a
written notice to the Company, the Holder may from time to time increase (with
such increase not effective until the sixty-first (61st) day after delivery of
such notice) or decrease the Maximum Percentage to any other percentage not in
excess of 4.99% as specified in such notice; provided that (i) any such increase
in the Maximum Percentage will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company and (ii) any such increase or
decrease will apply only to the Holder and its Affiliates. The provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 2.2 to the extent necessary to
correct this paragraph (or any portion of this paragraph) which may be defective
or inconsistent with the intended beneficial ownership limitation contained in
this Section 2.2 or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitation contained in this
paragraph may not be waived and shall apply to a successor holder of the Note
and Warrant.

 

2. Mutilation or Loss of Warrant. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver to the Holder
a new Warrant of like tenor and date and any such lost, stolen, destroyed or
mutilated Warrant shall thereupon become void.

 

3. Rights of the Holder. The Holder shall not, by virtue of this Warrant alone,
be entitled to any rights of a stockholder in the Company, either at law or in
equity, and the rights of the Holder with respect to or arising under this
Warrant are limited to those expressed in this Warrant and are not enforceable
against the Company except to the extent set forth herein.

 

4. Certain Adjustments.

 

4.1. Capital Adjustments. If the Company shall at any time prior to the
expiration of this Warrant subdivide the Common Stock, by split-up or stock
split, or otherwise, or combine its Common Stock, or issue additional shares of
its Common Stock as a dividend, the number of Warrant Shares issuable upon the
exercise of this Warrant shall forthwith be automatically increased
proportionately in the case of a subdivision, split or stock dividend, or
proportionately decreased in the case of a combination. Appropriate adjustments
shall also be made to the Exercise Price, Market Price (in the event of a
cashless exercise), and other applicable amounts, but the aggregate purchase
price payable for the total number of Warrant Shares purchasable under this
Warrant (as adjusted) shall remain the same. Any adjustment under this Section
5.1 shall become effective automatically at the close of business on the date
the subdivision or combination becomes effective, or as of the record date of
such dividend, or in the event that no record date is fixed, upon the making of
such dividend.

 



  4

   



 

4.2. Subsequent Equity Sales. If the Company or any Subsidiary thereof, as
applicable, at any time while this Warrant is outstanding, shall sell or grant
any option to purchase, or sell or grant any right to reprice, or otherwise
dispose of or issue (or announce any offer, sale, grant or any option to
purchase or other disposition) any Common Stock or Common Stock Equivalents
entitling any person to acquire shares of Common Stock, at an effective price
per share less than the then Exercise Price (such lower price, the “Base Share
Price” and such issuances collectively, a “Dilutive Issuance”) (if the holder of
the Common Stock or Common Stock Equivalents so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which are issued in connection with such issuance,
be entitled to receive shares of Common Stock at an effective price per share
which is less than the Exercise Price, such issuance shall be deemed to have
occurred for less than the Exercise Price on such date of the Dilutive
Issuance), then the Exercise Price shall be reduced (and only reduced) to equal
the Base Share Price and the number of Warrant Shares issuable hereunder shall
be increased such that the Aggregate Exercise Price Payable hereunder, after
taking into account the decrease in the Exercise Price, shall be equal to the
Aggregate Exercise Price Payable prior to such adjustment.. Such adjustment
shall be made whenever such Common Stock or Common Stock Equivalents are issued.
The Company shall notify the Holder in writing, no later than three (3) Trading
Days following the issuance of any Common Stock or Common Stock Equivalents
subject to this Section 5.2, indicating therein the applicable issuance price,
or applicable reset price, exchange price, conversion price and other pricing
terms (such notice the “Dilutive Issuance Notice”). For purposes of
clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 5.2, upon the occurrence of any Dilutive Issuance,
after the date of such Dilutive Issuance the Holder is entitled to receive a
number of Warrant Shares based upon the Base Share Price regardless of whether
the Holder accurately refers to the Base Share Price in the Notice of Exercise.
No adjustment will be made for shares issued to employees or consultants.

 

Initial:________

 

5. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the shares of Common Stock issuable on the exercise of this Warrant, the
Company at its expense will promptly cause its Chief Financial Officer or other
appropriate designee to compute such adjustment or readjustment in accordance
with the terms of this Warrant and prepare a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock issued or sold or deemed to have been issued or sold, (b) the
number of shares of Common Stock outstanding or deemed to be outstanding, and
(c) the Exercise Price and the number of shares of Common Stock to be received
upon exercise of this Warrant, in effect immediately prior to such adjustment or
readjustment and as adjusted or readjusted as provided in this Warrant. The
Company will forthwith mail a copy of each such certificate to the Holder and
any Warrant Agent (as defined below) appointed pursuant to Section 8 hereof.
Nothing in this Section 6 shall be deemed to limit any other provision contained
herein.

 

6. Transfer to Comply with the Securities Act. This Warrant, and the Warrant
Shares, have not been registered under the 1933 Act. This Warrant, the Warrant
Shares and any other security issued or issuable upon exercise of this Warrant
may only be sold, transferred, pledged or hypothecated (other than to an
Affiliate) if (a) there exists an effective registration statement under the
1933 Act relating to such security or (b) the Company has received an opinion of
counsel reasonably satisfactory to the Company that registration is not required
under the 1933 Act. Until such time as registration has occurred under the 1933
Act, each certificate for this Warrant, the Warrant Shares and any other
security issued or issuable upon exercise of this Warrant shall contain a
legend, in form and substance satisfactory to counsel for the Company, setting
forth the restrictions on transfer contained in this Section 7. Any such
transfer shall be accompanied by a transferor assignment substantially in the
form attached to this Warrant as Exhibit B (the “Transferor Assignment”),
executed by the transferor and the transferee and submitted to the Company. Upon
receipt of the duly executed Transferor Assignment, the Company shall register
the transferee thereon as the new Holder on the books and records of the Company
and such transferee shall be deemed a “registered holder” or “registered assign”
for all purposes hereunder, and shall have all the rights of the Holder.

 



  5

   



 

7. Warrant Agent. The Company may, by written notice to the Holder, appoint an
agent (a “Warrant Agent”) for the purpose of issuing shares of Common Stock on
the exercise of this Warrant pursuant hereto, exchanging this Warrant pursuant
hereto, and replacing this Warrant pursuant hereto, or any of the foregoing, and
thereafter any such issuance, exchange or replacement, as the case may be, shall
be made at such office by such Warrant Agent.

 

8. Transfer on the Company’s Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the Holder as the absolute owner
hereof for all purposes, notwithstanding any notice to the contrary.

 

9. Notices. Any notice required or permitted hereunder shall be given in the
manner provided in the subsection titled “Notices” in the Purchase Agreement,
the terms of which are incorporated herein by reference.

 

10. Supplements and Amendments; Whole Agreement. This Warrant may be amended or
supplemented only by an instrument in writing signed by the parties hereto. This
Warrant, together with the Purchase Agreement and the Note, taken together,
contain the full understanding of the parties hereto with respect to the subject
matter hereof and thereof and there are no representations, warranties,
agreements or understandings with respect to the subject matter hereof and
thereof other than as expressly contained herein and therein.

 

11. Governing Law. This Warrant shall be governed by and interpreted in
accordance with the laws of the State of Nevada, without giving effect to the
principles thereof regarding the conflict of laws. The Company and, by accepting
this Warrant, the Holder, each irrevocably (a) consent to and expressly submit
to the exclusive personal jurisdiction of any state or federal court sitting in
San Diego County, California in connection with any dispute or proceeding
arising out of or relating to this Warrant, (b) agree that all claims in respect
of any such dispute or proceeding may only be heard and determined in any such
court, (c) expressly submit to the venue of any such court for the purposes
hereof, and (d) waive any claim of improper venue and any claim or objection
that such courts are an inconvenient forum or any other claim or objection to
the bringing of any such proceeding in such jurisdictions or to any claim that
such venue of the suit, action or proceeding is improper. The Company and, by
accepting this Warrant, the Holder, each hereby irrevocably consent to the
service of process of any of the aforementioned courts in any such proceeding by
the mailing of copies thereof by reputable overnight courier (e.g., FedEx) or
certified mail, postage prepaid, to such party’s address as provided for herein,
such service to become effective ten (10) calendar days after such mailing. THE
COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

12. Remedies. The remedies at law of the Holder of this Warrant in the event of
any default or threatened default by the Company in the performance of or
compliance with any of the terms of this Warrant are not and will not be
adequate and, without limiting any other remedies available to the Holder in the
Purchase Agreement or the Note, law or equity, to the fullest extent permitted
by law, such terms may be specifically enforced by a decree for the specific
performance of any agreement contained herein or by an injunction against a
violation of any of the terms hereof or otherwise.

 

13. Counterparts. This Warrant may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument. Signature delivered via facsimile or email shall be considered
original signatures for purposes hereof.

 



  6

   



 

14. Descriptive Headings. Descriptive headings of the sections of this Warrant
are inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.

 

15. Attorney’s Fees. In the event of any litigation or dispute arising from this
Warrant, the parties agree that the party who is awarded the most money shall be
deemed the prevailing party for all purposes and shall therefore be entitled to
an additional award of the full amount of the attorneys’ fees and expenses paid
by said prevailing party in connection with the litigation and/or dispute
without reduction or apportionment based upon the individual claims or defenses
giving rise to the fees and expenses. Nothing herein shall restrict or impair a
court’s power to award fees and expenses for frivolous or bad faith pleading.

 

16. Severability. Whenever possible, each provision of this Warrant shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this Warrant
or the validity or enforceability of this Warrant in any other jurisdiction.

 

[Remainder of page intentionally left blank]

 



  7

   



 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
an officer thereunto duly authorized.

 

Dated: September 15, 2017

 



 

THE COMPANY:

 

Airborne Wireless Network

        By: /s/ Michael J. Warren

 

Name:

Michael J. Warren

    Title:

Chief Executive Officer

 



 

 

[Signature page to Warrant]

 



8

